DECHERT LLP 1775 I Street, N.W. Washington, DC20006-2401 December 31, 2009 VIA EDGAR Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 Attention:Office of Filings, Information & Consumer Services RE: Global X Funds (“Trust”) File Nos. 333-151713 and 811-22209 Post-Effective Amendment No. 5 (“PEA 5”) Ladies and Gentlemen: On behalf of the Trust, electronically transmitted for filing with the Securities and Exchange Commission (“SEC”) pursuant to Rule 485(a) under the Securities Act of 1933, as amended (“1933 Act”), is PEA 5 to the Trust’s registration statement on Form N-1A (“Registration Statement”) under the 1933 Act and Amendment No. 8 to the Trust’s Registration Statement under the Investment Company Act of 1940, as amended.This filing is being made for the purpose of annually updating the Registration Statement for the following series of Trust: the Global X FTSE Argentina 20 ETF, Global X/InterBolsa FTSE Colombia 20 ETF, Global X FTSE Egypt 30 ETF, Global X FTSE Nordic 30 ETF, Global X FTSE Peru 20 ETF and
